In two proceedings to compel arbitration, the petitioner appeals (1) from a judgment of the Supreme Court, Kings County (Hirsch, J.), dated May 23,1983, which granted respondent’s motion to dismiss the petition in one of the proceedings, and (2) from so much of a judgment of the same court (Pino, J.), dated July 27, 1983, as granted respondent’s motion to dismiss the petition in the other proceeding. K Judgment dated May 23,1983, affirmed for reasons stated at Special Term. H Judgment dated July 27, 1983, affirmed insofar as appealed from. 11 Respondent is awarded one bill of costs. 11 Petitioner did not waive its right to seek arbitration on its claim that respondent had given untimely notices of nonrenewal to approximately 22 surgical residents by having earlier commenced an action against respondent seeking, inter alia, a declaratory judgment that a collective bargaining agreement *890entered into by the parties continued in effect past September 30, 1982. However, since the predicate upon which the claim is based, that the agreement between the parties was in effect after September 30, 1982, and during the time relevant to the instant claim, was raised by petitioner in the declaratory judgment action this issue should be resolved therein prior to determining the instant claim. Thompson, J. P., Weinstein, Rubin and Lawrence, JJ., concur.